DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-2, 4, 11-12, 14 and 21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4 andare objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 11-12 and 21  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae WO 2018/131830.
As to claim 1, Bae teaches a method of decoding an image, the method comprising: decoding information related to reference samples for predicting a current block; [abstract; fig. 2; pg. 14 ¶ 5] deriving reference samples based on the information; [fig. 17; pg. 14 ¶ 7-12; pg. 17 ¶ 8-10] and deriving prediction samples of the current block based on the reference samples, wherein the deriving reference samples [figs. 14-17; pg. 14 ¶ 5, 7-12] includes: when at least one of the reference samples is located outside the boundary face of the image, the at least one of the reference samples outside the boundary face of the image is replaced based on at least one of samples located at the opposite plane of the boundary face. [pg. 21 ¶ 2 - pg. 22 ¶ 8; pg. 24 ¶  7; pg. 25 ¶  2 - pg. 26 ¶  2]
As to claim 2, Bae teaches the limitations of claim 1. Bae teaches wherein the image has a projection format which is at least one among a cube map projection (CMP) format, and an equi-rectangular projection (ERP) format.  [fig. 7; pg. 10 ¶ 9-10]  
As to claim 11, Bae teaches a method of encoding an image, [fig. 1] the method comprising: deriving reference samples for predicting a current block; [fig. 17; pg. 14 ¶ 7-12; pg. 17 ¶ 8-10] and deriving prediction samples of the current block based on the reference samples, wherein the deriving reference samples [figs. 14-17; pg. 14 ¶ 5, 7-12] includes: when at least one of the reference samples is located outside the boundary face of the image, the at least one of the reference samples outside the boundary face of the image is replaced based on at least one of samples located at the opposite plane of the boundary face. [pg. 21 ¶ 2 - pg. 22 ¶ 8; pg. 24 ¶  7; pg. 25 ¶  2 - pg. 26 ¶  2] 
As to claim 12, Bae teaches the limitations of claim 11. Bae teaches wherein the image has a projection format which is at least one among a cube map projection (CMP) format, and an equi-rectangular projection (ERP) format.  [fig. 7; pg. 10 ¶ 9-10]
As to claim 21, Bae teaches a non-transitory computer-readable storage medium storing a bitstream which is encoded by an encoding method, the encoding method [pg. 26 ¶ 11-pg. 27 ¶ 1] comprising: deriving reference samples for predicting a current block; [fig. 17; pg. 14 ¶ 7-12; pg. 17 ¶ 8-10]  and deriving prediction samples of the current block based on the reference samples, wherein the deriving reference samples [figs. 14-17; pg. 14 ¶ 5, 7-12] includes: when at least one of the reference samples is located outside the boundary face of an image, the at least one of the reference samples outside the boundary face of the image is replaced based on at least one of samples located at the opposite plane of the boundary face.  [pg. 21 ¶ 2 - pg. 22 ¶ 8; pg. 24 ¶  7; pg. 25 ¶  2 - pg. 26 ¶  2]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483